Davis, P. J.
The referee found, as a matter of fact, that the counter-claim alleged by defendant accrued before the statement of the account made, prior to and at the execution of the bond, and he held, as a conclusion of law, that the claim “was barred by the accounts and settlement between the parties when the bond was given, and by the giving of the bond.” I think the finding and conclusion of the referee were clearly right. The evidence not only justified but required the finding and the judgment should be affirmed.
Daniels and Donohue, JJ., concurred.

Judgment affirmed.